Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 2/17/2021 in which claims 9-11 and 15-20 are cancelled, claims 1-7 and 12-14 are amended to change the scope and breadth of the claims and claims 21 and 22 are newly added. 
Claims 1-8, 12-14, 21 and 22 are pending in the instant application.

Election/Restrictions
Applicants’ election, without traverse, for the invention of Group I drawn to a method of treating a central nervous system disease, by administering a composition comprising vitamin B12, encompassing claims  1-8, 12-14, 21 and 22, in the reply filed on 2/17/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
The restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 2/17/2021, has been reconsidered in view of Applicants’ amendment of 2/17/2021, cancelling non-elected claims 15-20. The restriction requirement is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-8, 12-14, 21 and 22 will be examined on the merits herein.

Priority
This application is a continuation of a National Stage Application of PCT/JP2018/046945, filed on 12/20/2018.  The instant application claims foreign priority to JP 2017-245133 and JP 2018-156503, filed on 12/21/2017 and 8/23/2018, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 11/2/2020. 
Withdrawn Rejections
Applicant’s amendment, filed 2/17/2021, with respect to the rejection of claims 6-8 under 35 U.S.C. § 112, fourth paragraph, has been fully considered and is persuasive.  Applicant has amended the claims to recite a CNS disorder rather than a CNS disease, which properly further limits base claim 1. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 2/17/2021, with respect to the rejection of:
Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 6,951,658; 2005);

Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Goerne et al. (US 2008/0139498);
Claims 1-6, 12 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 2016/0235786);
Claims 1-6 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Weismann et al. (Theranostics, Jan. 2017); abd
Claims 1-4, 7, 8 under 35 U.S.C. 102(a)(1) as being anticipated by Perretti et al. (WO 2009/071905), has been fully considered and is persuasive.  None of the above cited prior art anticipates all instant claim limitations. The rejections are hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 2/17/2021, wherein instant independent claims 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action have been modified.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al. (US 2003/0018009, PTO-892), in view of McCaddon et al. (US 2004/0157783, PTO-892) and Kaji et al. (JPH10218775A, 1998, PTO-892).
Collins et al. discloses a method of treating neurological disorders, specifically amyotrophic lateral sclerosis, Alzheimer’s disease, multiple sclerosis and spinal cord injury, by administering a sustained release composition comprising hydoxycobalamin or adenosylcobalamin, wherein said sustained release composition can be administered by anyone of the proposed administration regimes, which includes dissolving the cobalamin source in any appropriate liquid. (¶0060, 0069, 0070) Collins et al. also discloses that cobalamin compositions are known to be administered as an injection. (¶0007, 0013)
Collins et al. does not disclose a method administering a cobalamin composition via injection.
McCaddon et al. teaches administering cobalamin composition via intravenous injections, to treat Alzheimer’s disease. (¶0023)
Kaji et al. teaches administering cobalamin compositions, administered via intramuscularly or intravenously injection, for treating amyotrophic lateral sclerosis. (Abstract)
KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
With respect to claims 2-4 the recitation regarding promotion of M1 or M2 macrophage induction, this limitation is not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2007/0178141, PTO-892).
Brown et al. teaches administering cobalamin compositions, which may be administered via oral, parenteral ( e.g., intramuscular, intraperitoneal, intravenous, ICY, intracistemal injection or infusion, subcutaneous injection, or implant), by inhalation spray, intranasal, transbuccal, mucosal, pulmonary, transdermal, liposomal, vaginal, rectal, sublingual, or topical routes of administration and may be formulated, alone or together, in suitable dosage unit formulations containing conventional non-toxic pharmaceutically acceptable carriers, adjuvants and vehicles appropriate for each route of administration, for treating neurological disorders selected from the group consisting of Alzheimer's disease, amyotrophic lateral sclerosis, multiple sclerosis, and ataxia. (¶0037, Claim 15)
Brown does not explicitly exemplify or claim intravenous infusion as a means to administer vitamin B12 to treat CNS disorders.
KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
With respect to claims 2-4 the recitation regarding promotion of M1 or M2 macrophage induction, this limitation is not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method step in the instant claim is administering the vitamin B12 composition whereas the promotion of M1 or M2 macrophage induction is an effect which will necessarily occur and does not delineate a manipulative difference between the instant method and the method of the prior art. Therefore, because the combined prior art teaches the same active step to administer the same composition, the properties applicant discloses Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Collins et al. (US 2003/0018009, PTO-892)/McCaddon et al. (US 2004/0157783, PTO-892)/Kaji et al. (JPH10218775A, 1998, PTO-892), or in the alternative over Brown et al. (US 2007/0178141, PTO-892), further in view of Hughes et al. (US 2016/0235786, reference of record) or Weismann et al. (Theranostics, Jan. 2017, reference of record).
The disclosure of Collins/McCaddon/Kaji or Brown are referenced as discussed above. The discussed prior art does not teach timing of administration.
Hughes et al. discloses a method of treating central nervous system disorders by administering methylcobalamin, wherein administration should begin within 24-48 hours of injury. (Claim 5, 6; ¶0009)
Weismann et al. discloses a method of central nervous system disorders by administering cyanocobalamin, immediately after disorder occurrence. (pp. 494-496) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the methods of Brown or Collins/McCaddon/Kaji could be modified to administer a vitamin B12 composition to a patient having a CNS disorder, either immediately or within 24-48 hours of said CNS disorder diagnosis, based on the teachings of Hughes or Weismann. The rationale to support a conclusion KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623